DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 was filed 
in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1, 2, 11, 12, 32, 37-42, 44, 49-54 and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moskowitz (US 2007/0053053 A1) in view of Nishikitani et al (US 2002/0015214 A1) and further in view of Tessier et al (US 2008/0011864 A1).
In regard to claims 1, 11 and 81, Moskowitz discloses a system for controlling tint states of one or more tintable windows in a building, and corresponding method of controlling tint states of one or more tintable windows in a building, comprising: controllers (page 9, section [0094], Figure 15, “A-E”) communicatively coupled to a network (pages 1 & 2, section [0009]), wherein the controllers are configured to control the tint states of the one or more tintable windows (page 9, sections [0092-0094], page 10, section [0102], Figure 15, “A-E”); wherein (I) the controllers comprise an end controller configured to directly connect to and/or directly control at least one tintable window of the one or more tintable windows (page 9, section [0094], Figure 15, “A-E”), and/or (II) the controllers are configured to communicatively couple in a hierarchal manner (page 10, section [0101]); a building management system (BMS) communicatively coupled to the network, wherein the BMS is configured to manage the controllers (page 10, section [0100], re: Master Building Control Point); one or more sensors communicatively coupled to the network (page 10, section [0100]); and a security control system that interfaces with the BMS and is configured to receive data from the one or more sensors via the network (page 5, section [0048]), but does not specifically disclose wherein the one or more tintable windows comprise a layer and/or an electrode having a tungsten element, or wherein (iii) the controllers and/or the BMS 
Within the same field of endeavor, Nishikitani et al teaches that it is desirable for tintable windows to comprise an electrode having a tungsten element for the purpose of imparting oxidation-reduction capability and electric double layer capacitance and improving electric conductivity (page 1, sections [0001] & [0014-0015]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the tintable window of Moskowitz to comprise a layer and/or an electrode having a tungsten element since Nishikitani et al teaches that it is desirable for the purpose of imparting oxidation-reduction capability and electric double layer capacitance and improving electric conductivity.
Furthermore, within the same field of endeavor, Tessier et al teaches that it is desirable for controllers and/or BMS to be configured to operate in response to a warning signal of an expected peak load event from one or more utilities for the purpose of remotely controlling equipment from a utility company (page 5, section [0040]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the controllers and/or BMS of Moskowitz to be configured to operate in response to a warning signal of an expected peak load event from one or more utilities for the purpose of remotely controlling equipment from a utility company.
Regarding claims 2 and 12, Moskowitz discloses wherein the one or more sensors comprise an occupancy sensor (page 11, section [0111]) and would inherently be configured to have an adjustable field of view within which motion is detected, this 
Regarding claims 32 and 44, Moskowitz discloses wherein the controllers comprise the end controller that is directly connected to and/or that directly controls the at least one tintable window of the one or more tintable windows (page 9, sections [0092-0094], Figure 15, “A-E”).  
Regarding claims 37 and 49, Moskowitz discloses wherein the network supports a building automation and control protocol (page 3, section [0024], Figure 9).  
Regarding claims 38 and 50, Moskowitz discloses wherein the network supports radio frequency communication (page 3, section [0023]).  
Regarding claims 39 and 51, Moskowitz discloses wherein the network supports wired and wireless communication (pages 1 & 2, section [0009]).
Regarding claims 40 and 52, Moskowitz discloses wherein the network is configured for redundancy (page 3, section [0025], Figure 10).  
Regarding claims 41 and 53, Moskowitz discloses wherein the system is configured to control an atmosphere of the building (page 5, section [0048], re: circulation of fresh air).  
Regarding claims 42 and 54, Moskowitz discloses wherein the system is configured to control carbon dioxide in the atmosphere in the building (page 5, section [0048], re: circulation of fresh air).
Claims 55, 57, 60 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moskowitz in view of Nishikitani et al and Tessier et al, and further in view of Berman et al (US 2009/0020233 A1).

Within the same field of endeavor, Berman et al teaches that it is desirable for automated shade systems to comprise an exterior photosensor located on the roof of a building for the purpose of detecting directional sunlighting on a clear day (page 12, section [0090]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the one or more sensors of Moskowitz to comprise a sensor disposed on a roof of the building since Berman et al teaches that it is desirable for the purpose of detecting directional sunlighting on a clear day.
Furthermore, Berman et al teaches wherein the schedule includes geographical information comprising (a) latitude and longitude of the building for the purpose of optimizing control and use of the system (page 14, section [0101]).  Therefore, it would have been obvious to one of ordinary skill in the art for the schedule of Moskowitz to include geographical information comprising (a) latitude and longitude of the building and/or (b) directions of sides of the building for the purpose of optimizing control and use of the system.

Allowable Subject Matter
Claims 35, 47, 56, 58, 59, 61, 63, and 64-80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 35: a method as claimed, specifically comprising operating the security control system using a schedule that comprises a timed and/or dated building occupancy schedule.
The prior art fails to teach a combination of all the claimed features as presented in claim 47: a system as claimed, specifically wherein the security control system is configured to utilize a schedule, and wherein the schedule comprises a timed and/or dated building occupancy schedule.
The prior art fails to teach a combination of all the claimed features as presented in claim 56: a system as claimed, specifically wherein the security control system is configured to operate in one or more operational modes including an energy savings mode operable during low occupancy period in the building including at night and/or a holiday.
The prior art fails to teach a combination of all the claimed features as presented in claim 58: a system as claimed, specifically wherein the controllers and/or the BMS are configured to operate in response to a warning signal of an expected peak load event from one or more utilities.

The prior art fails to teach a combination of all the claimed features as presented in claim 65: a system as claimed, specifically wherein (i) the security control system is configured to utilize a schedule comprising a timed and/or dated building occupancy schedule and (ii) the security control system is configured to operate in one or more operational modes including an energy savings mode operable during low occupancy period in the building including at night and/or a holiday.  
The prior art fails to teach a combination of all the claimed features as presented in claim 66: a system as claimed, specifically wherein (i) the security control system is configured to utilize a schedule comprising a timed and/or dated building occupancy schedule and (iii) the controllers and/or the BMS are configured to operate in response to a warning signal of an expected peak load event from one or more utilities.  
The prior art fails to teach a combination of all the claimed features as presented in claim 67: a system as claimed, specifically wherein (i) the security control system is configured to utilize a schedule comprising a timed and/or dated building occupancy schedule, and (iv) the controllers are configured to control tint states of the one or tintable windows in response to a signal received from one or more utilities.  
The prior art fails to teach a combination of all the claimed features as presented in claim 68: a system as claimed, specifically wherein (ii) the security control system is configured to operate in one or more operational modes including an energy savings 
The prior art fails to teach a combination of all the claimed features as presented in claim 69: a system as claimed, specifically wherein (ii) the security control system is configured to operate in one or more operational modes including an energy savings mode operable during low occupancy period in the building including at night and/or a holiday and (iv) the controllers are configured to control tint states of the one or tintable windows in response to a signal received from one or more utilities.  
The prior art fails to teach a combination of all the claimed features as presented in claim 70: a system as claimed, specifically wherein (iii) the controllers and/or the BMS are configured to operate in response to a warning signal of an expected peak load event from one or more utilities and (iv) the controllers are configured to control tint states of the one or tintable windows in response to a signal received from one or more utilities.  
The prior art fails to teach a combination of all the claimed features as presented in claim 71: a system as claimed, specifically wherein (i) the security control system is configured to utilize a schedule comprising a timed and/or dated building occupancy schedule, (ii) the security control system is configured to operate in one or more operational modes including an energy savings mode operable during low occupancy period in the building including at night and/or a holiday, and (iii) the controllers and/or the BMS are configured to operate in response to a warning signal of an expected peak load event from one or more utilities.  

The prior art fails to teach a combination of all the claimed features as presented in claim 61: a method as claimed, specifically comprising operating the security control system in one or more modes including an energy savings mode operable during low occupancy period in the building that include at night and/or during a holiday period.
The prior art fails to teach a combination of all the claimed features as presented in claim 63: a method as claimed, specifically comprising issuing the one or more commands in response to receiving a warning signal of an expected peak load event from one or more utilities.
The prior art fails to teach a combination of all the claimed features as presented in claim 64: a method as claimed, specifically wherein the controllers are configured to control the tint states of the one or more tintable windows in response to a signal received from one or more utilities.

The prior art fails to teach a combination of all the claimed features as presented in claim 74: a method as claimed, specifically wherein (ii) the method further comprises operating the security control system using a schedule that comprises a timed and/or dated building occupancy schedule and (iii) the method further comprises operating the security control system in one or more modes including an energy savings mode operable during low occupancy period in the building that include at night and/or during a holiday period.  
The prior art fails to teach a combination of all the claimed features as presented in claim 75: a method as claimed, specifically wherein (ii) the method further comprises operating the security control system using a schedule that comprises a timed and/or dated building occupancy schedule, and (iv) the method further comprises issuing the one or more commands in response to receiving a warning signal of an expected peak load event from one or more utilities.  
The prior art fails to teach a combination of all the claimed features as presented in claim 76: a method as claimed, specifically wherein (i) the security control system is configured to utilize a schedule comprising a timed and/or dated building occupancy schedule and (v) the controllers are configured to control the tint states of the one or tintable windows in response to a signal received from one or more utilities.  

The prior art fails to teach a combination of all the claimed features as presented in claim 78: a method as claimed, specifically wherein (iii) the method further comprises operating the security control system in one or more modes including an energy savings mode operable during low occupancy period in the building that include at night and/or during a holiday period and (v) the controllers are configured to control the tint states of the one or tintable windows in response to a signal received from one or more utilities.  
The prior art fails to teach a combination of all the claimed features as presented in claim 79: a method as claimed, specifically wherein (iv) the method further comprises issuing the one or more commands in response to receiving a warning signal of an expected peak load event from one or more utilities and (v) the controllers are configured to control the tint states of the one or tintable windows in response to a signal received from one or more utilities.  
The prior art fails to teach a combination of all the claimed features as presented in claim 80: a method as claimed, specifically wherein (i) the security control system is configured to utilize a schedule comprising a timed and/or dated building occupancy schedule, (ii) the method further comprises operating the security control system using .  

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 11, 12, 32, 37-42, 44, 49-55, 57, 60, 62 and 81 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 26, 2021